Citation Nr: 0726042	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an increased rating for chorioretinitis of 
the left eye with blindness, currently evaluated as 30 
percent disabling.  

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1949 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the appeal was advanced on the Board's docket.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.   


FINDINGS OF FACT

1. Chorioretinitis is manifested by visual acuity of light 
perception only in the left eye and corrected vision in the 
right eye of 20/25.  

2. The service-connected disabilities are chorioretinitis of 
the left eye with blindness, 30 percent disabling; chronic 
dermatitis, 10 percent disabling; and noncompensable ratings 
for a scar of the left check and a scar of the right arm; the 
combined disability rating is 40 percent.  

3. The veteran does not currently have a combined rating for 
service-connected disabilities of 70 percent or more. 

CONCLUSIONS OF LAW

1. The schedular rating criteria for a rating higher than 30 
percent for chorioretinitis of the left eye with blindness 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6005, 6006, 6070 (2006).  

2. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.17 
(2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.   

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was provided with pre- and post- adjudication 
VCAA notice by letters, dated in June 2004 and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim for increased rating and the claim for 
a total disability rating.   The veteran was also notified 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  The veteran was notified of the law 
and regulations governing effective dates and the rating of 
the service-connected disability. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim). 

To the extent that the degree of disability assignable and 
the effective-date provision was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and the claims were readjudicated after 
the content-complying VCAA notice.  As the timing error did 
not affect the essential fairness of the adjudication of the 
claims, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing before the undersigned Veterans Law Judge in 
May 2007.  The RO has obtained the veteran's service medical 
records and VA records.  The veteran has submitted private 
medical treatment records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  

The veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As there is no indication of the existence of additional 
evidence, the Board concludes that the duty to assist has 
been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chorioretinitis of the Left eye with Blindness

Background

Private records show that in August 2002 the veteran was seen 
for symptoms pertaining to his right eye following an injury.  

In June 2004, Dr. H. reported that the veteran had 20/20 
vision in the right eye after a lens implant. 

On VA examination in July 2004, the veteran stated that he 
has had blindness in the left eye since 1951.  The pertinent 
find for the right eye was distant visual acuity of 20/30, 
correctable to 20/25.  There was light perception only in the 
left eye.  The diagnosis was cataract surgery of the right 
eye with excellent results.  It was noted that the veteran 
was retired.  

In August 2004, Dr. H. stated that the veteran had vision of 
20/25 in the right eye and no light perception in the left 
eye.    

On VA examination in December 2006, it was noted that the 
veteran was retired from the Post Office.  The pertinent find 
for the right eye was distant visual acuity of 20/30, 
correctable to 20/20.  There was no response to light in the 
left eye.    

In May 2007, the veteran testified that his vision was worse 
since his last VA rating examination in December 2006, 
especially when he was in the sunlight.  He stated that he 
had not attempted to find employment because he was retired 
from the U.S. Postal Service.  

Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In rating visual acuity, the best distant vision obtainable 
after best correction by glasses will be the basis of rating.  
38 C.F.R. § 4.75.  

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6066.  

The veteran is receiving special monthly compensation for 
blindness of one eye, having only light perception.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

Analysis

Absent anatomical loss of the service-connected left eye, the 
current 30 percent rating is the maximum rating that may be 
assigned when, as here, service connection is not in effect 
for the nonservice-connected right eye and there is no 
blindness in the nonservice-connected eye.  38 C.F.R. 
§ 3.383.   

The record shows that the veteran's correctable visual acuity 
in the right eye is 20/25.  

Under the circumstances, given the current disability rating, 
the Schedule does not provide for a higher rating for the 
veteran's service-connected eye disability.  

With respect to the request for an additional VA examination 
to test the veteran's visual acuity, although the veteran 
testified that his vision in the right eye has decreased, 
unless right eye blindness is shown a rating higher than 30 
percent can not be assigned and the veteran is not asserting 
that he has right eye blindness.  Without evidence of a 
material change in the right eye, reexamination is not 
warranted.  

Total Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16  

The veteran is service-connected for chorioretinitis of the 
left eye with blindness, currently evaluated as 30 percent 
disabling; chronic dermatitis, rated 10 percent disabling; 
and noncompensable ratings are assigned for a scar of the 
left check and a scar of the right arm.  The veteran is 
receipt of special monthly compensation on account of loss of 
use of one eye, having light perception only.  The combined 
disability rating is 40 percent, which does not meet the 
threshold minimum percentage requirements for consideration 
of a total disability rating under 38 C.F.R. § 4.16.  

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extra-schedular basis. 38 C.F.R. § 4.17.

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the Board does not have authority to grant an extra-
schedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service 
for consideration of an extra-schedular rating.

As the present disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards, referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted.  38 C.F.R. § 4.17; 38 C.F.R. § 
3.321(b)(1).  


ORDER

A rating in higher than 30 percent for chorioretinitis of the 
left eye with blindness is denied.  

A total disability rating for compensation based on 
individual unemployability is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


